381 F. Supp. 421 (1974)
Joseph DRIPPS
v.
UNITED PARCEL SERVICE OF PENNSYLVANIA, INC.
Civ. A. No. 73-1039.
United States District Court, W. D. Pennsylvania.
September 9, 1974.
William S. Hays, Pittsburgh, Pa., for plaintiff.
Scott F. Zimmerman, Pittsburgh, Pa., for defendant.

OPINION
GOURLEY, Senior District Judge:
This proceeding has been filed and jurisdiction exists pursuant to the Civil Rights Act of 1964, as amended by the Equal Employment Opportunity Act of 1972, 42 U.S.C.A. § 2000e et seq. A full and complete non-jury trial has been conducted. It is plaintiff's contention that he was subject to sex discrimination because he was required to shave off his beard to return to work.
The facts may be briefly stated. It has been stipulated that plaintiff was employed by defendant as a body and fender mechanic. Plaintiff's normal job duties require him to spend a substantial amount of time performing welding work in conjunction with reconditioning motor vehicles. When plaintiff returned to work on September 7, 1971, after vacation, he was wearing a beard. Plaintiff's supervisor and his division manager instructed him to shave off the beard, stating that it was a safety hazard and contrary to company rules governing appearances of employees in public view. On December 20, 1971, after shaving off his beard, plaintiff's suspension was terminated, and he was permitted to resume work. During the period of suspension, plaintiff filed both a grievance under the terms of the collective bargaining agreement under which he worked and a complaint with the Equal Employment Opportunity Commission. The grievance was denied, but the charge before the EEOC resulted in the issuance of a right to sue letter. Plaintiff thereafter timely filed a complaint in this proceeding.
In the considered judgment of the Court, plaintiff was not subject to any sex discrimination by virtue of being required to shave his beard. Indeed the defendant's rule forbidding welders from wearing beards is a sound, bona fide occupational qualification based on reasonable concern for safety. The Court discerns neither an intent to discriminate nor discrimination in fact. While it is true that only men can grow beards, it does not follow that a rule prohibiting beards amounts to sex discrimination. Rafford v. Randle Eastern Ambulance Service, 348 F. Supp. 316 (S.D.Fla.1972).
It is well to note that this conclusion is consistent with the decision *422 of Clair V. Duff, the arbitrator to whom the grievance was submitted. The arbitrator's decision that forbidding the wearing of beards by welders is justified on the basis of safety factors is entitled to great weight. Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S. Ct. 1011, 39 L. Ed. 2d 147 (1974).
Findings of fact and conclusions of law have not been separately stated but are included in the body of the foregoing opinion as specifically authorized by Rule 52(a) of the Federal Rules of Civil Procedure.
An appropriate Order is entered.

ORDER
And now, this 9th day of September, 1974, judgment is hereby entered in favor of defendant United Parcel Service of Pennsylvania, Inc., and against plaintiff Joseph Dripps. The proceeding is dismissed with prejudice.